Citation Nr: 1427074	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1962 to February 1966.  The Veteran died in November 2004.    

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2012, a Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is of record.    



FINDINGS OF FACT

1.  During his lifetime, the Veteran was not service-connected for any disability.

2.  The Veteran's death certificate shows that he died of a massive intracranial hemorrhage due to hypertension and autoimmune blood dyscrasia/hemolytic anemia.  

3.  The Veteran did not serve in Vietnam and is not shown to have otherwise been exposed to herbicides in service.

4.  Hypertension, hemolytic anemia and intracranial hemorrhage were not shown in service or for many years thereafter and are not shown to be related to service.   


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

In the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  These specific criteria were met by an August 2009 pre-decisional letter, which also notified the appellant of VA's and her respective claims development responsibilities.  No further notice is required.   

Also, as noted above, the appellant testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted it explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, there is no indication that there is any additional outstanding evidence pertinent to the appellant's claim.  Accordingly, she was not prejudiced by any shortcomings in the hearing notice.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent evidence associated with the claims file consists of the service treatment records, the service personnel records, private treatment records, the Veteran's death certificate, a December 2009 VA medical opinion, information from VA and the Department of Defense concerning the nature of herbicide exposure outside of Vietnam and information submitted by the appellant concerning herbicide storage and use in Okinawa.  Also of record and considered in connection with the appeal is the transcript of the July 2012 Board hearing, along with various written statements provided by the appellant and by her representative on his behalf.  

The Board has also considered whether a VA medical opinion concerning whether the Veteran's death causing hemolytic anemia and/or intracranial hemorrhage was related to service is necessary for proper adjudication of the appellant's claim.  However, given that these conditions were not shown in service or for many years thereafter, and given that there is no medical evidence of record, which even suggests that they were related to service, a medical opinion was not necessary.  See  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board notes that no further RO action, prior to appellate consideration of any of the claim, is required.  

II.  Analysis

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In the instant case, the Veteran's death certificate reflects that he died in November 2004 from a massive intracranial hemorrhage due to hypertension and autoimmune blood dyscrasia/hemolytic anemia.  The Veteran is also shown to have suffered from diabetes.  At the time of his death, he was not service-connected for any disability.  The appellant contends that the Veteran's death was related to Agent Orange exposure during a temporary duty assignment in Okinawa in service and that there was a causal relationship between the Veteran's diabetes and his death-causing hypertension and/or a more general causal relationship between the diabetes and his death.  She also essentially contends that his death-causing hypertension was directly related to an elevated blood pressure reading during service and appears to contend that his death-causing hemolytic anemia was directly related to service.      

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain listed, chronic disabilities, including hypertension, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).   A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996)

The Veteran's service personnel records indicate that his primary Air Force occupational specialty was Aircraft Electric Navigational Repairman.  Although these records only show service in the U.S., the Veteran's surviving spouse has credibly testified that while stationed in South Carolina, he was sent for a Temporary Duty (TDY) assignment to Okinawa, Japan.   

The Veteran's service treatment records do not show that he suffered from any hemorrhage or anemia during service.  At a March 1965 medical visit, the Veteran expressed a desire to give blood.  A blood pressure check produced a reading of 160/70.  Hematocrit and hemoglobin testing was subsequently done and on March 30, 1965, the Veteran was noted to have a blood count within normal limits.  Also, the Veteran's blood pressure was 120/80 and the rest of his "PHP" was within normal limits.  At his subsequent December 1965 separation examination, blood pressure was 114/84 and on his December 1965 report of medical history at separation, the Veteran did not report any prior or current problems with high or low blood pressure. 

Post-service medical records show that in December 1982, the Veteran was seen by a private physician for increasing fatigue that had been present over the past two to three months.  The Veteran reported that he had experienced the same sort of symptomatology in 1973 over a period of many months.  At that time, he was thought to have some type of virus though laboratory tests were normal except 'one type of test.'  The Veteran indicated that he had had no prior operations and that he had experienced no prior serious illnesses or other problems, except for the fatigue, as mentioned, in about 1973.   

The post-service medical evidence also shows that the Veteran was diagnosed with borderline hypertension as early as 1999.  In a September 2009 letter, a treating physician indicated that he had treated the Veteran from March 2004 until his death in November 2004.  He noted the Veteran's hemolytic anemia was actually diagnosed at the Mayo Clinic in Jacksonville in 1999.  The physician also indicated that the Veteran's medical history included diverticulosis, internal hemorrhoids, proteinuria, benign prostatic hypertrophy and allergies and asthma.  Additionally, under the physician's care, the Veteran was diagnosed with diabetes, erosive gastritis, carotid disease with hyperlipidemia and osteopenia.   A September 2004 note from a nurse practitioner on behalf of the treating physician shows the diagnosis of diabetes and notes that it was probably "chronic prednisone use induced."  

Regarding how the Veteran was specifically exposed to herbicides, the appellant has reported that the Veteran informed her that in the course of his duties as an aircraft repairman, he had to climb over and on silver containers.   She has also reported that he had informed her that he was exposed to dust, debris and dirt lodged on top of silver containers (housing dead bodies of service members killed in action in Vietnam) and that this material contained residue of Agent Orange.  Additionally, she has essentially asserted that herbicides were stored and used in Okinawa during the time frame when the Veteran was deployed there, thus resulting to the Veteran being exposed to them.     

Regarding potential exposure to herbicides for Veterans who serviced or worked on aircraft that flew bombing missions over Vietnam, or for service people who handling equipment once used in Vietnam, VA has concluded that aerial spraying of tactical herbicides in Vietnam did not occur everywhere and that it is inaccurate to think that herbicides covered every aircraft or piece of equipment associated with Vietnam.  Also, VA has determined that there are no studies of which the agency is aware showing harmful effects for any such secondary or remote herbicide contact that may have occurred.  In the Veteran's case, there is no indication that any of the material (i.e. dust, debris, dirt) to which the Veteran came in contact while servicing planes in Okinawa had actually come into contact with any Agent Orange or other herbicides that were sprayed in Vietnam.  Thus, there is no indication that the Veteran actually came into contact with herbicide residue through this means.  Also, even assuming that some of the material the Veteran had come into contact with while performing plane maintenance had earlier come into contact with Agent Orange or another herbicide in Vietnam (once again this is just an assumption, as such contact is not established), there is no indication, or even a competent suggestion, that the Veteran's contact with such material so long after the herbicide was actually sprayed would have resulted in any negative health effect.  (Thus, the Board does not consider such contact actual herbicide exposure within the meaning of controlling authority.   See 38 C.F.R. § 3.307(a)(6)).     

In relation to her assertion that herbicides were stored and used on Okinawa while the Veteran was stationed there, concerning storage, the appellant cited a report relating to the ecological history of Johnston Atoll, which indicates that "in 1972, the U.S. Air Force brought about 25,000 55 gallon drums of the chemical Herbicide Orange (HO) to Johnston Island that originated from Vietnam and was stored on Okinawa.  Concerning, storage and use, the appellant has cited accounts of  Veterans who were stationed on Okinawa to support the proposition that herbicides, including Agent Orange, were stored and used there during the time the Veteran was in service.  The Board also notes that information obtained from the Department of Defense actually indicates that herbicides were only used or stored in certain countries outside of Vietnam or the U.S. and that Japan, including Okinawa, is not one of these listed countries.  See http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/outside-vietnam.asp.       

Notably, the Veteran is not presumed to have been exposed to herbicides during service, as he did not serve in Vietnam or any other area subject to a presumption of such exposure.  Thus, to sustain her claim based on herbicide exposure, the appellant would have to establish on a factual basis that the Veteran was actually exposed to herbicides.   The ecological history of Johnston Atoll does tend to indicate that herbicides were stored in Okinawa, at least in 1972.  The appellant has also submitted articles asserting that herbicides were actually used at various times in Okinawa, including during the 1960s.  These articles are mainly based on individual accounts of Veteran's who served on Okinawa.  Additionally, she has cited a non-precedential VA decision, which found by a preponderance of the evidence that a Veteran was exposed to herbicides while service in the early 1960s.  However, even assuming that the appellant's general assertion that there was some use and storage of herbicides on Okinawa during the time frame when the Veteran served is accurate, it is not shown that he was exposed to any such herbicides.  In this regard, the record contains no documentation, and the appellant has made no specific allegation, which indicates how the Veteran would have come into contact with the herbicides allegedly being stored and used in Okinawa in the course of his duties in aircraft maintenance during his period of TDY.  Notably, when determining whether an Air Force Veteran may have been exposed to herbicides while serving on a Thai airbase, VA considers whether the individual served near the airbase perimeter.  See http://www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp.  However, it is neither shown nor alleged that the Veteran served near an airbase perimeter during his TDY in Okinawa.  Instead, the evidence simply indicates that his primary duty was aircraft maintenance.  Nor is there other evidence indicative of exposure while stationed at the airbase and it is neither shown nor alleged that the Veteran was exposed at some location in Okinawa not on an airbase.  Consequently, the weight of the evidence is against a finding that the Veteran was exposed to herbicides while serving in Okinawa. 

Given the lack of herbicide exposure, there is no basis for finding that the Veteran's death-causing anemia resulted from such exposure.  Also, the Board need not consider whether the Veteran's death-causing hypertension was caused or aggravated by his diabetes, as there is no basis for finding that the diabetes was service-connected based on in-service herbicide exposure and it is neither shown nor alleged that diabetes was otherwise related to service.
 
The Board must also consider whether the Veteran's hypertension or hemolytic anemia was directly service-connected or whether the hypertension could have been presumptively service-connected as a chronic disease (It is neither shown nor alleged that the Veteran's death causing intracranial hemorrhage is directly related to service).  As noted above, the Veteran was not diagnosed with hypertension during service.  The service treatment records do show that the March 25, 1965 blood pressure check produced a high reading of 160/70.  However, on March 30, 1965, the Veteran's blood pressure was 120/80 (i.e. not elevated).  Also, at his subsequent December 1965 separation examination, blood pressure was 114/84 (also not elevated) and on his December 1965 report of medical history at separation, the Veteran did not report any prior or current problems with high or low blood pressure.  Additionally, hypertension was not diagnosed until decades after separation.  Consequently, as the Veteran exhibited only one elevated blood pressure reading during service, with subsequent findings in normal limits, and as he was not diagnosed with hypertension during service or for decades the thereafter, the disease is not shown to have become manifest in service or within the first post-service year.  Thus, there is no basis for finding this disease service-related based on being shown in service or based on the chronic disease presumption.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Regarding whether the Veteran's death causing hypertension was otherwise related to service, including the lone high blood pressure reading therein, the RO arranged for a VA medical opinion in December 2009.  In the opinion, a VA physician found that the Veteran's hypertension listed on his death certificate was not caused by or a result of or the same as the high blood pressure reading shown during active duty.  The physician noted that in order to make a diagnosis of hypertension, there needed to be elevated readings on three separate days in a relaxed setting.  The Veteran had had one reading in service that was elevated, with the setting unknown.  Then, 5 days later, his blood pressure was normal.  The physician also noted that the medical personnel at the time had not felt that there was a need to do any subsequent 3 or 5 day blood pressure checks.  Additionally, the physician commented that one isolated, elevated blood pressure reading did not provide a basis of a diagnosis of hypertension and the Veteran was not subsequently diagnosed with hypertension until 2004, 39 years after service.  Moreover, the physician found that it was very possible that the hypertension was related to the prednisone the Veteran was taking and to its fluid retention effects.  There was no objective evidence that the Veteran's one isolated blood pressure reading during service was in any way related to the hypertension and subsequent intracranial bleed in 2004. 

The Board notes that the VA physician did not specifically note that the Veteran had received a diagnosis of borderline hypertension as early as 1999.  However, as he did note that he reviewed the claims file, the Board presumes that he reviewed the medical record showing the borderline hypertension finding.  Additionally, the physician's opinion does not conflict with this finding, as she did not indicate that borderline hypertension was found at some other time, but instead simply indicated that actual hypertension was not diagnosed until 2004.  Accordingly, the Board finds that the VA physician's opinion may be afforded significant probative value.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012)

The Board also notes that there is no medical evidence of record to the contrary (i.e. a medical opinion tending to indicate that the Veteran's death-causing blood pressure is related to his one elevated high blood pressure reading during service).  Additionally, although the appellant may allege that such a relationship exists, as she is a layperson, without any demonstrated specified knowledge concerning the etiology of hypertension, such an assertion may not be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the death causing hypertension was related to service.  

Similarly, the Veteran's hemolytic anemia was not shown in service.  Rather, it was diagnosed decades after service, in 1999.  The appellant has alleged that the Veteran actually became very anemic a few weeks after he was discharged with growing fatigue, increasing sensitivity to heat, high fevers and rashes but that the doctors in Florida who saw him at that time could not figure out what was wrong with him.  She has asserted that the high fevers (which would take hours to get under control even with ice baths and sponging down) and the rash would re-occur but the doctors could not determine their cause.  However, these assertions are directly contradicted by the December 1982 private physician's report.  The Board presumes that if the Veteran had experienced such severe symptomatology in 1966, he would have reported its occurrence during the December 1982 medical visit.  However, when specifically given an opportunity to inform the December 1982 physician of all significant past health problems, the Veteran made no mention of any fatigue, high fevers or rashes occurring in 1966.  Instead, he informed the physician that he had first had problems with fatigue in approximately 1973; he did not report any past history of recurrent fevers; and he more generally reported no prior serious health episodes or other problems aside from the episode of fatigue in approximately 1973.  Thus, the Board does not find credible the appellant's report, made more than 40 years after service, of the fatigue and fevers beginning a few weeks after separation and credits the much more contemporaneous December 1982 report (made by the Veteran himself) that his fatigue first became manifest in1973.     

Consequently, even assuming that the fatigue symptoms shown in 1973 were actually early symptoms of the anemia diagnosed in 1999, these symptoms did not occur until approximately 7 years after service.   A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records contain any indication that the Veteran's anemia noted so many years after his separation from active service, was related to such service.  Additionally, as noted above, a medical opinion concerning the likely etiology of the hemolytic anemia was not required in this case.  Moreover, to the extent that the appellant alleges a direct relationship between the anemia and the Veteran's military service (that is not based on her non-credible assertion of continuity of symptomatology), as she is a layperson, without any demonstrated specified knowledge concerning the etiology of anemia, such an assertion may not be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the Veteran's hemolytic anemia was otherwise related to service.      

In sum, because the Veteran was not shown to have been exposed to herbicides during service; because hypertension, hemolytic anemia and intracranial hemorrhage were not shown in service or for many years thereafter; and because these conditions are not shown to have been related to service, a service-related disability is not shown to have caused or contributed to cause his death.  Accordingly, service connection for the cause of the Veteran's death is not warranted.   38 C.F.R. § 3.312.
ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


